UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6288



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAMUEL SCALLIO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CR-
85-508-HAR)


Submitted:   May 25, 2000                     Decided:   June 6, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Scallio, Appellant Pro Se. Barbara Slaymaker Sale, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel Scallio appeals from the district court’s order denying

his motion for reduction of sentence pursuant to Fed. R. Crim. P.

35(a).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we affirm on the

reasoning of the district court. See United States v. Scallio, No.

CR-85-508-HAR (D. Md. Jan. 28, 2000).*   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
January 27, 2000, the district court’s records show that it was
entered on the docket sheet on January 28, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2